Citation Nr: 1816971	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits and substitution purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946. He died in March 2009. The appellant is the Veteran's widow. Her motion to substitute as the claimant was granted by the Agency of Original Jurisdiction (AOJ) in October 2017.
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  
In July 2015, the Board remanded this case for additional development. It has since been returned for further appellate consideration.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

Remand is required to obtain a clarifying opinion. The Board notes that the record contains an October 2006 CT scan study that indicated pleural thickening of the left lung apex and minimal atelectasis at the base of both lungs, the right greater than the left. In a September 2007 VA examination, the examiner explained that there was no mention of pleural plaques or pleural thickening or fibrosis on the CT scan or chest x-ray. However, the examiner noted that pleural plaques or pleural thickening or fibrosis can indicate asbestosis. Upon remand, an opinion was obtained in July 2016. The VA examiner commented that the Veteran had no evidence of asbestos exposure related disease objectively as determined by characteristic chest x-ray findings of pleural plaques or considerable interstitial fibrosis from 2006 to 2009. The examiner further commented that had there been significant exposure to asbestos, such changes would have had to be seen; however, they were not. Given the October 2006 CT scan finding of pleural thickening of the left lung, the September 2007 VA examiner's remark that pleural plaque or pleural thickening can indicate asbestosis, and the July 2016 VA examiner's  finding that the Veteran had no evidence of asbestos exposure related disease as determined by characteristic x-ray findings, a clarifying opinion must be obtained. 

The Board also notes that in the July 2016 VA examination, the examiner noted that the Veteran did not have the duration and intensity of asbestos exposure as indicated by the Helsinki Criteria for Asbestos Related Disease noting 1 year of heavy exposure to asbestos. In the March 23, 2017 informal hearing presentation, the appellant's representative cited the National Heart, Lung, and Blood Institute (NHLBI)'s definition of significant exposure as exposure lasting several months, and that it can be approximated that the Veteran was exposed for a full year. This must be addressed on remand.  

Lastly, as the issue of service connection for COPD for substitution purposes is being remanded, the Board finds that this issue is inextricably intertwined and the issue of service connection for the cause of the Veteran's death and this latter issue must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a clarifying opinion from a suitably qualified VA examiner regarding the etiology of the Veteran's COPD. The claims file must be made available to and reviewed by the examiner. 

An explanation for all opinions expressed must be provided. 

Inservice asbestos exposure is conceded.

The examiner should render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD was of service onset or otherwise related thereto, to include as related to asbestos exposure during service. 

The examiner must address the following: 1) October 2006 CT scan study that indicated pleural thickening of the left lung apex and minimal atelectasis at the base of both lungs, the right greater than the left; 2) the September 2007 VA examiner's remark that pleural plaque or pleural thickening can indicate asbestosis; 3) the July 2016 VA examiner's finding that the Veteran demonstrated no evidence of asbestos exposure related disease as determined by characteristic x-ray findings; and 4) the March 23, 2017 Informal Hearing Presentation from the appellant's representative citing the National Heart, Lung, and Blood Institute  definition of significant exposure as exposure lasting several months, and that it can be approximated that the Veteran was exposed for a full year

2. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

